DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Group I, claims 1-15 in the reply filed on 29 September 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 29 September 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
   Providing a preconcentrator comprising at least one resistive coil affixed on a dielectric structure as recited in claim 1.

Providing a preconcentrator comprising at least one resistive coil affixed on a dielectric structure further comprising at least one heating element located on an other sided of the dielectric material from the at least one resistive coil as recited in claim 7
   Providing a preconcentrator comprising at least one resistive coil affixed on a dielectric structure further comprising at least one heating element adjacent to the dielectric structure and in contact with the dielectric structure as recited in claim 8.
   Providing a preconcentrator comprising at least one resistive coil affixed on a dielectric structure further comprising that the at least one resistive coil is in the form of a ribbon shaped resistive wire as recited in claim 10.
   Providing a preconcentrator comprising a resistive material deposited on the inner surface of a dielectric tube, wherein the dielectric tube has multiple sections, and at least one affinitive layer of coating material that is applied to a surface of the resistive material as claimed in claim 12.
   Providing a preconcentrator comprising an electrically conductive material deposited on the inner surface of a dielectric tube, wherein the dielectric tube has multiple sections, and at least one affinitive layer of coating material that is applied to a surface of the electrically conductive material as claimed in claim 12.
   Providing a preconcentrator as claimed in claim 12 and further comprising a heater affixed to the outside of the dielectric tube as claimed in claim 13.


No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: 
   Paragraph [0001], line 2:  The phrase "which is pending" should be corrected to read -- now US Patent Number 10,794,862 --.
   Paragraph [0001], line 4:  The term "which is" should be deleted to maintain consistency in the terminology and style used thereafter.  
   Paragraph [0013], line 3:  Should the term "power" be corrected to read
-- powder --?
   Paragraph [0028], line 3:  The period should be replaced with a -- semicolon -- to maintain consistency with the other brief descriptions provided; or the semicolons provided in paragraphs [0022-0027] and [0029-0035] should be replaced with a period.
   Paragraph [0030], line 1:  The term "Figure" should be corrected to read
-- Figures --.
   Paragraph [0030], line 4:  A closed parenthesis -- ) -- should be inserted after the term "apparatus" (see line 1) or the open parenthesis should be replaced with some other punctuation.
   Paragraph [0036], line 4:  The period should be replaced with a -- semicolon -- to maintain consistency with the other brief descriptions provided; or the semicolons provided in paragraphs [0022-0027] and [0029-0035] should be replaced with a period.

   Paragraph [0038], line 2:  The period should be replaced with a -- semicolon -- to maintain consistency with the other brief descriptions provided; or the semicolons provided in paragraphs [0022-0027] and [0029-0035] should be replaced with a period.
   Paragraph [0039], line 2:  The period should be replaced with a -- semicolon -- to maintain consistency with the other brief descriptions provided; or the semicolons provided in paragraphs [0022-0027] and [0029-0035] should be replaced with a period.
   Paragraph [0040], line 2:  The period should be replaced with a -- semicolon -- to maintain consistency with the other brief descriptions provided; or the semicolons provided in paragraphs [0022-0027] and [0029-0035] should be replaced with a period.
   Paragraph [0041], line 2:  The period should be replaced with a -- semicolon -- to maintain consistency with the other brief descriptions provided; or the semicolons provided in paragraphs [0022-0027] and [0029-0035] should be replaced with a period.
   Paragraph [0042], line 2:  The period should be replaced with a -- semicolon -- and the term -- and --; or the semicolons provided in paragraphs [0022-0027] and [0029-0035] should be replaced with a period.

Appropriate correction is required.


Claim Objections
Claims 1-15 are objected to because of the following informalities:
   	   Re claim 1, claim line 2:  The term "can be" should be corrected to read 
-- is capable of being -- because "can be" is not a positive recitation.
   Re claim 1, claim lines 3 and 5:  The phrase -- at least one -- should be inserted prior to the term "resistive".
   Re claim 1, claim line 4:  The "comma" should be replaced with a
-- semicolon --.
   Re claim 2, claim line 1:  The phrase -- at least one -- should be inserted prior to the term "resistive".
   Re claim 6, claim line 1:  The phrase -- at least one -- should be inserted prior to the term "heating".
   Re claim 7, claim line 1:  The phrase -- at least one -- should be inserted prior to the term "heating".
  Re claim 7, claim line 2:  The article "a" should be deleted (dielectric structure previously recited); and the phrase -- at least one -- should be inserted prior to the term "resistive".
   Re claim 8, claim line 1:  The phrase -- at least one -- should be inserted prior to the term "heating".
   Re claim 10, claim line 1:  The phrase -- at least one -- should be inserted prior to the term "resistive".
   Re claim 10, claim line 2:  The term "ribbon shape" should be corrected to read
-- ribbon-shaped --.

-- ribbon-shaped --.
 	   Re claim 12, claim line 2:  The article "A" should be corrected to read -- a --.
	   Re claim 12, claim line 3:  The terms "can be" should be corrected to read 
-- is capable of being -- because "can be" is not a positive recitation.
	   Re claim 12, claim line 5:  The phrase -- one section or -- should be inserted prior to the term "multiple".
	   Re claim 13, claim line 1:  The terms "can be" should be corrected to read 
-- is capable of being -- because "can be" is not a positive recitation.
	  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	   Re claim 6, claim 2:  It is not clear what is meant by the phrase "mounted and affixed" as it relates to the heating element.  The Examiner is not clear on the distinction given that if the heating element is mounted to the dielectric structure, then is it also affixed as well.  The distinction between "mounted" and "affixed" is not clear, such that it would be necessary to claim both terms.
	  Re claim 13, claim lines 1-2:  It is not clear how the heater desorbs samples trapped within the preconcentrator if the heater is affixed to the outside of the dielectric tube.  It is not clear how an insulating or dielectric material gets sufficiently hot to transfer heat from the outside of the dielectric material to the resistive or electrically conductive material coating the inner surface of the dielectric material to release the trapped chemical vapor.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-3, 5-9, and 12 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US 8,117,896 (Lucas et al.).
With respect to the limitations of claim 1, Lucas et al. disclose a sample preconcentrator comprising:
      a) at least one resistive (col. 5, lines 10-14 -semi-conductive material should be considered resistive) coil (col. 6, lines 19-21 and Figure 3) that is affixed on a dielectric structure (col. 6, lines 1-4 and 14-16 - capillary contained within an insulated material (20)) and can be heated for thermal desorption (col. 5, lines 31-33); wherein the resistive coil is exposed to a sample flow (col. 4, lines 36-38), and
      b) at least one affinitive layer of coating material (104) that is applied to a surface of the resistive coil to trap chemical vapor (col. 5, lines 16-22).

   With respect to the limitation of claim 2, Lucas et al. further disclose that the resistive coil that is affixed on a dielectric structure has multiple sections (the coil comprises an inlet section, a middle section, and an exit section).  

   With respect to the limitation of claim 3, Lucas et al. further disclose that the dielectric structure has multiple sections (the dielectric comprises an inlet section, a middle section, and an exit section).  

   With respect to the limitation of claim 5, Lucas et al. further disclose that the preconcentrator comprises at least one heating element (col. 5, lines 31-36).

col. 6, lines 14-16).  

   With respect to the limitation of claim 7, Lucas et al. further disclose that the heating element is located on an other side of the dielectric material from the resistive coil (heater is placed within the dielectric area (200) of the preconcentrator, which is opposite of the resistance coil (102) from the dielectric material of (104)).  

   With respect to the limitation of claim 8, Lucas et al. further disclose that the heating element is adjacent to the dielectric structure and in contact with the dielectric structure (heating element is the coil, and the coil is adjacent to and in contact with the dielectric, then the heating element is also adjacent to and in contact with the dielectric).

   With respect to the limitation of claim 9, Lucas et al. further disclose that the dielectric structure is a cylindrical shape (dielectric material surrounds a cylindrically shaped footprint of the tube - Figure 2B).  

   With respect to the limitations of claim 12, Lucas et al. disclose a sample preconcentrator comprising:
      a) a resistive (semi-conductive) or electrically conductive material (10) (col. 5, lines 10-15 - Figure 2b) deposited on the inner surface of a dielectric tube (insulative material (20) - col. 6, lines 14-16 - Figure 2b) that can be heated for thermal desorption col. 5, lines 31-33); wherein the dielectric tube has one section or multiple sections (inlet, middle, outlet) that are exposed to a sample flow (col. 4, lines 36-38), wherein the multiple sections are configured to trap different particles or chemicals, and
      b) at least one affinitive layer of coating material (104) that is applied to a surface of the resistive or electrically conductive material to trap chemical vapor (col. 5, lines 16-22).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 4 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 8,117,896 (Lucas et al.) in view of US 2008/0121103 (Boyle et al.).

   With respect to the limitations of claim 4, Lucas et al. disclose all of the limitations of the base claim; and further disclose that the round tube (20) made of insulating material may be made of ceramic (col. 6, line 14-16); but fail to disclose what material the ceramic is or that the insulating/dielectric material can be comprised of quartz.


With respect to the limitations of claim 14, Lucas et al. disclose all of the limitations of the base claim; and further disclose that the round tube (20) made of insulating material may be made of ceramic (col. 6, line 14-16); but fail to disclose what material the ceramic is or that the insulating/dielectric material can be comprised of quartz.
   Boyle et al. disclose a preconcentrator having a substrate (102)made of a dielectric material, such as quartz (paragraph [0035]).  Modifying Lucas et al. with a dielectric material comprised of quartz would have been obvious to one of ordinary skill as a means of providing insulative properties while maintaining an adequate degree of strength to the preconcentrator.  


Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 8,117,896 (Lucas et al.) in view of US 5310681 (Rounbehler et al.).
   With respect to the limitation of claim 10, Lucas et al. disclose all of the limitations of the base claim, but fail to disclose that the resistive coil is in the form of a ribbon shape resistive wire.  
.  

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 8,117,896 (Lucas et al.) in view of US 7,615,189 (Aslam et al.) and US 2011/0133070 (Taylor et al.).
   With respect to the limitation of claim 15, Lucas et al. disclose all of the limitations of the base claim, but fail to disclose that the multiple sections have different coatings are in different tubes arranged in parallel.
   Aslam et al. disclose an analyte accumulation device comprising a multi-stage preconcentrator, whereby each stage comprises comprises different carbon nanotubes that would affect their adsorptive properties (col. 7, lines 49-52 - Figures 8A-8B).  Modifying Lucus et al. with a multi-stage concentrator would have been obvious to one of ordinary skill in the art at the time of filing would have been obvious to one of ordinary skill in the art as a means of affecting different vapor sensitivity and selectivity.  Aslam et al. fail to disclose different tubes arranged in parallel.
   Taylor et al. disclose a detection apparatus whereby a plurality of preconcentrators are provided.  One embodiment discloses that the preconcentrators (221, 321) may be in a parallel arrangement (Figure 2).  Modifying the combination to . 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
   Prior art was not relied upon to reject claim 10 because the prior art of record fails to teach and/or make obvious the limitations of the above claim in combination with all of the limitations of the base claim and all intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DANIEL S LARKIN/Primary Examiner, Art Unit 2856